NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MICHAEL J. LAWLESS, M.D.; JENNIFER    )
CREWS, PA-C; and EMERGENCY            )
MEDICAL ASSOCIATES OF FLORIDA,        )
LLC,                                  )
                                      )
          Appellants/Cross-Appellees, )
                                      )
v.                                    )             Case No. 2D18-1899
                                      )                      2D18-2934
JOHN BIRGE,                           )
                                      )             CONSOLIDATED
          Appellee/Cross-Appellant.   )
                                      )

Opinion filed November 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack St. Arnold, Judge.

Dinah S. Stein and Aneta A. Kozub of
Hicks, Porter, Ebenfeld & Stein, P.A.,
Miami; and Mark E. McLaughlin of Beytin,
McLaughlin, McLaughlin, O'Hara, Kinman &
Bocchino, P.A., Tampa, for Appellants/
Cross-Appellees.

Tracy Raffles Gunn of Gunn Appellate
Practice, P.A., Tampa, for Appellee/Cross-
Appellant.

PER CURIAM.

             Affirmed.

BLACK, LUCAS, and SMITH, JJ., Concur.